         Case 4:17-cv-40115-TSH Document 82 Filed 08/19/19 Page 1 of 5




                                United States District Court
                                 District of Massachusetts


_________________________________________
UNITED STATES OF AMERICA,                 )
                        Plaintiff,        )
                                          )
             v.                           )                          Civ. Act. No. 17-40115-TSH
                                          )
ROY M. GOODWIN, JR.,                      )
AMY L. BEUKEMA,                           )
f/k/a AMY L. GOODWIN,                     )
UNIBANK FOR SAVINGS,                      )
SHAUGHNESSY CRANE SERVICE, INC.,          )
WEBSTER FIVE CENTS SAVINGS BANK,          )
COMMONWEALTH OF MASSACHUSETTS, )
TOWN OF DOUGLAS, MASSACHUSETTS, )
TIMUR KHOLODENKO, and PSP, LLC,           )
                        Defendants.       )
__________________________________________)


                                             Order
                                         August 19, 2019


HILLMAN, D.J.

                                           Background

       Pursuant to 26 U.S.C. §§ 7401 and 7403, with the authorization and sanction of the Chief

Counsel of the Internal Revenue Service, a delegate of the Secretary of the Treasury of the

United States, and at the direction of a delegate of the Attorney General of the United States, the

United States has brought this action to enforce the federal tax liens that encumber a parcel of

real property located at 53 Gilboa Street, Douglas, Massachusetts (the “Property”). Roy M.

Goodwin, Jr. (“Goodwin”), Amy L. Beukema, F/K/A Amy L. Goodwin (“Beukema”), Unibank

For Savings (“Unibank”), Shaughnessy Crane Service, Inc. (“Shaughnessy”), Webster Five
            Case 4:17-cv-40115-TSH Document 82 Filed 08/19/19 Page 2 of 5



Cents Savings Bank (“Webster”), Commonwealth Of Massachusetts (the “Commonwealth”),

Timur Kholodenko (“Kholodenko”), and PSP, LLC (“PSP”) have been named parties because

they may have an interest in the Property.1 The Town of Douglas, Massachusetts (“Douglas”)

has been named as a party because it may have a lien on the Property.

        On September 21, 2018, I issued an order denying Beukema’s Motion To Dismiss Timur

Kholodenko. See Memorandum of Decision and Order dated September 21, 2018 (Docket No.

50)(“Prior Order”). This Order addresses Defendant Amy Beukema’s Renewed Motion to

Dismiss Timur Kholodenko As a Party and to Discharge the Interest of Timur Kholodenko

(Docket No. 56). For the reasons set for the below, that motion is granted.

                                                   Discussion2

        Beukema again asserts Kholodenko should be dismissed from this suit because the

Declaration of Homestead she filed pursuant to Mass.Gen.L. ch. 188 (“Homestead Exemption”

or “Chapter 188”)3 applies to bar his claims against the Property. In the instant motion, she

expands on the reasons that Kholodenko’s judgment does not fit within any exception to the



        1
          On April 6, 2018, default judgment was entered against PSP, Unibank and Shaughnessy. On May 13,
2019, by agreement of the parties, judgement entered for the United States against Beukema.
        2
        A comprehensive statement of facts is set forth in my Prior Order. Any additional facts relevant to
Beukema’s renewed motion will be stated in the discussion.
        3
          The version of Chapter 188 in effect in 2001 when Beukema filed her Declaration of Homestead
provided, in relevant part, as follows:

         (b) An estate of homestead shall be exempt from the laws of conveyance, descent, devise,
        attachment, seizure, execution on judgment, levy and sale for payment of debts or legacies except
        as follows:
                 ….

                  (6) upon an execution issued from a court of competent jurisdiction to enforce
                 its judgment based upon fraud, mistake, duress, undue influence or lack of
                 capacity.

Mass.Gen.L., ch. 188, § 1 (2000). This same language is contained in the current version of the statute at
Mass.Gen. L. ch. 188, §3.

                                                         2
          Case 4:17-cv-40115-TSH Document 82 Filed 08/19/19 Page 3 of 5



Homestead Exemption. More specifically, she asserts that neither the complaint asserted by

Kholodenko or the judgment of the state court were on the grounds of fraud and therefore, the

Homestead Exemption applies. Should the Court find that the Homestead Exemption does not

apply then it would be necessary to address Beukema’s and Goodwin’s respective interests in the

Property at the time that Kholodenko filed an attachment thereon. As to the Court’s question as

to how Massachusetts courts would treat the property interests of Beukema and her ex-husband,

Beukema sets forth a comprehensive legal analysis as to why Kholodenko cannot assert a claim

on the Property as a result of her ex-husband’s debt.

                           Whether the Homestead Exemption Applies

       Beukema again asserts that because she has filed a Declaration of Homestead,

Kholodenko cannot execute on the Property. In her renewed motion, she has attached a copy of

the state court complaint to support her argument that the fraud exception to the Homestead

Exemption does not apply; Kholodenko has attached copies of the default judgment entered

against Goodwin in that action. Kholodenko asserts that the Homestead Exemption is not

enforceable under Chapter 188’s fraud exception because Goodwin, Beukema’s ex-husband

incurred the underlying debt to him by use of fraud and false pretenses and, in any event,

Beukema’s Homestead Exemption is void because she failed to include statutorily mandated

language when she filed it.

       I previously found that Kholodenko had not established that the fraud exception to

Chapter 188 applies in this case because “nothing in the record, including his self-serving

affidavit, establishes that the execution which he filed against the Property is to enforce a court

judgment based upon fraud, mistake, duress, undue influence or lack of capacity.” Prior Order,




                                                  3
             Case 4:17-cv-40115-TSH Document 82 Filed 08/19/19 Page 4 of 5



at p. 4.4 At the same time, I found that the parties had not adequately briefed the issue. I denied

the motion without prejudice, noting that Beukema could refile her motion if, after investigation,

she could establish that Kholodenko’s state court judgment does not fall within the fraud

exception. Beukema has met her burden. The complaint from the state court, upon which a

default judgment was entered, makes clear that this was nothing more than an action to recover

on a promissory note, which sounds in contract, not fraud. Therefore, I find that the statutory

exception to Chapter 188 does not apply.5 Kholodenko’s argument regarding the validity of

Beukema’s Homestead Exemption fairs not better.

         Kholodenko asserts that Beukema’s Homestead Exemption is void because it lacks the

affirmation that it was signed “under seal” which was required by version of Chapter 188 at the

time that Beukema signed and filed her Declaration of Homestead. Kholodenko is correct that at

the time that Beukema filed her Declaration of Homestead, the statute required that it be

“sealed.”6 Kholodenko acknowledges that under Massachusetts case law the Homestead

Exemption is to be construed liberally in favor of the debtor and the debtor’s family.

Nevertheless, he argues that the statute requires strict compliance and Beukema’s failure to file




         4
            Moreover, although Kholodenko’s affidavit is carefully worded, it is evident therefrom, that he did not
sue Goodwin for fraud, rather he learned during disposition of the case that Goodwin had engaged in fraudulent
conduct with other persons.
          5
            In Kholodenko’s opposition, he asserts that upon motion to the state trial court, his complaint and the
corresponding judgment of the state court were amended on January 30, 2015. He infers that based on these
amendments and his “attorney’s verbal explanation to the court at the January 30, 2015 motion hearing,” the final
judgment supports a finding of fraud. However, based on the exhibits attached to Kholodenko’s memorandum, the
amendments to the complaint and corresponding judgment were technical in nature--- to include all names by which
Goodwin was known, including nicknames and initials. Nowhere in the filing to the court is the word fraud
mentioned, nor is there any suggestion that Kholodenko was seeking to amend the complaint to assert fraudulent
conduct. Moreover, Kholodenko has not provided this Court with a copy of the transcript of the January 30, 2015
hearing containing his “attorney’s verbal explanation.” On the record before, me, fraud was not the genesis of
Kholodenko’s state court action, and I am disturbed by disingenuous representations he and his attorney have made
to this Court in an attempt to recharacterize those proceedings.
          6
            “To acquire an estate of homestead in real property, the fact that it is designed to be held as such shall be
… declared by a writing duly signed, sealed and acknowledged and recorded in the registry of deeds for the county
or district in which the property is situated… . ” Mass.Gen.L.. ch. 188, § 2 (1991).

                                                            4
          Case 4:17-cv-40115-TSH Document 82 Filed 08/19/19 Page 5 of 5



her Declaration of Homestead under seal is a fatal defect. However, in 1977, Massachusetts

passed a statute providing that “[n]o instrument purporting to affect an interest in land shall be

void because it is not sealed or does not recite a seal.” Mass. Gen. Laws ch. 183, § 1A. This

statutory provision belies Kholodenko’s contention that Massachusetts courts would require

strict compliance with the seal requirement.

                         The Property Interests of Goodwin and Beukema

       Because I find that the Homestead Exemption applies, given that the size of the debt

which would not exceed the exemption, it does not appear to the Court that it is necessary to

address any remaining issues raised by the parties. Accordingly, Beukema’s motion to dismiss

Kholodenko is granted.

                                            Conclusion

       Defendant Amy Beukema’s Renewed Motion to Dismiss Timur Kholodenko As a Party

and to Discharge the Interest of Timur Kholodenko (Docket No. 56) is granted




                                                      /s/ Timothy S. Hillman
                                                      TIMOTHY S. HILLMAN
                                                      DISTRICT JUDGE




                                                 5
